           Case 1:20-cv-00543-NONE-EPG Document 7 Filed 04/29/20 Page 1 of 2



 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                                EASTERN DISTRICT OF CALIFORNIA
 8

 9
     WILLIAM J. GRADFORD,                               1:20-cv-00543-EPG (PC)
10
                  Plaintiff,                            ORDER DENYING REQUEST TO RELATE
11                                                      CASES
           v.
12                                                      (ECF No. 4)
     F. VELASCO, et al.,
13
                  Defendants.
14

15

16
            William J. Gradford (“Plaintiff”) filed the complaint in this action on April 16, 2020.
17
     (ECF No. 1). On April 27, 2020, Plaintiff requested that the case be reassigned to docket
18
     number 1:18-cv-01364-DAD-GSA, Gradford v. Guiltron. (ECF No. 4). The Court treats this
19
     request as one to relate cases under Local Rule 123.
20
            Under Local Rule 123(a), an action is related to another “when
21
            (1) both actions involve the same parties and are based on the same or a similar
22
            claim;
23          (2) both actions involve the same property, transaction, or event;
            (3) both actions involve similar questions of fact and the same question of law and
24          their assignment to the same Judge or Magistrate Judge is likely to effect a
            substantial savings of judicial effort, either because the same result should follow
25
            in both actions or otherwise; or
26          (4) for any other reasons, it would entail substantial duplication of labor if the
            actions were heard by different Judges or Magistrate Judges.
27
            This action is against Deputies F. Velasco and T. Webster at the County Public Safety
28

                                                    1
           Case 1:20-cv-00543-NONE-EPG Document 7 Filed 04/29/20 Page 2 of 2



 1   Center and concerns occurrences in February and March 2020. The other action is against
 2   Deputy Guiltron, also at Stanislaus County Public Safety Center. The actions complained of in
 3   that matter occurred in 2017. See Amd. Compl., Gradford v. Guiltron, 1:18-cv-01364-DAD-
 4   GSA, ECF No. 19.
 5           Because the actions involve different defendants, events, and facts, and it does not appear
 6   treating the actions separately will entail substantial duplication of labor, the request to relate the
 7   cases is DENIED.
 8           The Court will screen Plaintiff’s complaint in this action in due course.
 9
     IT IS SO ORDERED.
10

11
         Dated:     April 29, 2020                                /s/
12                                                         UNITED STATES MAGISTRATE JUDGE

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                       2
